DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of  Group 1 in the reply filed on 06/22/2022 is acknowledged. The traversal is on the grounds that Claims 1-14 specifically require a "CR motor" as the propulsive force generator for the vehicle and that a "CR motor" is directly described in Claims 15-20. This is found as non-persuasive because Claims 15-20 are drawn to a method of providing a propulsive force and not a method or methods of using a counter-rotating electric motor. Providing a propulsive force to a vehicle can be practiced by a different apparatus such as an internal combustion engine, an external combustion engine, or a non-counter-rotating electric motor; a vehicle with a counter-rotating electric motor can be used to lift loads, supply power to tools, pump water, etc.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/22/2022.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0008, Line 7 wording: Substituting “particular” for “particularly” is suggested.
Paragraph 0014, Line 2 wording: Substituting “has at least three” for “has at three” is suggested.
Paragraph 0028, Line 2 wording: Substituting “portion of its propulsive” for “portion of is propulsive” is suggested.
Paragraph 0045, Line 5 wording: Substituting “RPM” for “RMP” is suggested.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Wishart (US 20120206004 A1) (hereinafter “Wishart 2012”) in view of Wishart (US 20100236849 A1) (hereinafter “Wishart 2010”). Regarding Claim 1, Wishart 2012 teaches the first-fifth, eighth, thirteenth, and fifteenth elements of the claim, hereinafter (1), (1a), (1b), (1bi), (1bii), (1bv), (1f), and (1h) respectively, but does not teach the sixth, seventh, ninth-twelfth, or fourteenth elements, hereinafter (1biii), (1biv), (1bvi), (1c), (1d), (1e), and (1g) respectively. Wishart 2012 teaches
(1), a vehicle that utilizes a counter-rotating (CR) electric motor that automatically switches between a high efficiency CR motor mode of operation at lower vehicle speeds to a less efficiency traditional motor mode of operation at higher vehicle speeds to generate at least a portion of its propulsive force (Wishart 2012 Paragraph 0003: “The subject invention relates to an increased efficiency counter-rotating electric motor that, upon demand, converts into a traditional electric motor, thereby producing a device that operates in efficient power output ranges at both slow rpm and high rpm circumstances.”; Paragraph 0039: “…once the counter-rotating motor reaches higher internal rpm values the dual-mode operation of the subject invention permits (either automatic or manual) switching over to a traditional motor which has matching internal and external rpm values that are more efficient for a higher overall output velocity.”).
(1a), the vehicle having at least one front wheel and at least one rear wheel (Wishart 2012 Paragraph 0041: “…the subject apparatus may vary as to configuration (e.g.: a motor powered front wheel or rear wheel or motor powered multiple wheels)…”).
(1b), a CR motor mounted to the vehicle (Wishart 2012 Paragraph 0023: “A second object of the present invention is to provide a dual-mode counter-rotating electric motor adapted vehicle…”).
(1bi), a first rotational member rotating in a first rotational direction about a central axis (Wishart 2012 Paragraph 0023: “A second object of the present invention is to provide a dual-mode counter-rotating electric motor adapted vehicle in which, for the counter-rotating motor mode, a first rotating member rotates in a first direction and a second rotating member rotates in an opposite second direction about a common central axis…”).
(1bii), a second rotational member rotating in a second rotational direction about said central axis (Wishart 2012 Paragraph 0023: “A second object of the present invention is to provide a dual-mode counter-rotating electric motor adapted vehicle in which, for the counter-rotating motor mode, a first rotating member rotates in a first direction and a second rotating member rotates in an opposite second direction about a common central axis…”).
(1bv), at least one set of electromagnets associated with one of said first and second rotational members (Wishart 2012 Paragraph 0044: “Located proximate the outer perimeter of the armature are windings or electromagnets”).
(1f), a first means for reversibly stopping the rotation of one of said first and second rotational members while permitting said first and second drive shafts to rotate (Wishart 2012 Abstract: “Disclosed is a counter-rotating electric motor that includes an outer rotational component, an oppositely rotating inner rotational component...; Paragraph 0031: “…comprising the dual-mode counter-rotating-to-traditional electric motor…wherein the inner rotating member rotates in a second direction that is opposite to the first direction, and means for reversibly halting one of the rotational members…”; Paragraph 0029: “…the reversible slowing and halting means comprises a braking assembly associated with one of the first and second force output means, wherein the braking assembly is frequently a disc-braking assembly. The motor is frequently a brushless counter-rotating electric DC/AC motor or a brushless counter-rotating electric DC/AC wheel hub motor.”).
(1h), a programmable controller in communication with said CR motor and said first reversible stopping means that controls both the speed of the vehicle and said first stopping means to switch between a first operational mode in which both rotational members are rotating for slower vehicle speeds and a second operational mode in which one of said rotational members is stopped by said stopping means, thereby creating a traditional electric motor for higher vehicle speeds, thereby increasing the overall electrical efficiency for operating the vehicle (Wishart 2012 Paragraph 0039: “The subject invention comprises a counter-rotating motor that operates in a dual-mode fashion in which, upon the choice of a user or via suitable programming, the counter-rotating motor, with its oppositely rotating outer and inner rotational members, switches to a traditional motor in which only one rotational member rotates.”; Paragraph 0046: “…when decided by the user (or automatically decided by associated programming) one of the rotational members is slowed and halted, thereby creating a traditional motor.”; Paragraph 0047: “The connector cable may lead to a programmed actuator that is a portion of a controller or separate entity which initiates the armature slowing and halting process under pre-determined circumstances such as vehicle speed, armature rpm value, stator rpm value, relative armature-to-stator rpm value, or other desired standard.”).
As indicated above, Wishart 2012 does not teach (1biii), (1biv), (1bvi), (1c), (1d), (1e), or (1g). Wishart 2010 teaches
(1biii), a first drive shaft attached to and extending from said first rotational member and rotating in said first rotational direction (Wishart 2010 Paragraph 0006: “An internal armature/rotor is attached to a shaft or axle that rotates during operation (in some versions of a standard motor the rotor may be termed the armature).”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle having a counter-rotating motor of Wishart 2012 to provide a rotating shaft as taught by Wishart 2010. As such, “the armature (inner rotational member)…[could] physically rotate in opposite directions while maintaining continuous electrical contact with exterior control and power elements.” (Paragraph 0008); further, this would enable the motor “to drive one common wheel or at least two wheels of the vehicle over a supporting surface....” (Paragraph 0019) as recognized by Wishart 2010.
(1biv), a second drive shaft attached to and extending from said second rotational member and rotating in said second rotational direction (Wishart 2010 Paragraph 0055: “A stator axle or stator drive shaft is attached to the stator.”; Paragraph 0057: “…the armature and stator are rotating in opposite directions when the brushless motor is operating…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle having a counter-rotating motor of Wishart 2012 to provide a second driveshaft as taught by Wishart 2010. As such, “the stator (outer rotational member) [could] physically rotate in opposite directions while maintaining continuous electrical contact with exterior control and power elements.” (Paragraph 0008); further, this would enable the motor “to drive one common wheel or at least two wheels of the vehicle over a supporting surface....” (Paragraph 0019) as recognized by Wishart 2010.
(1bvi), electrical input means for powering and controlling said set of electromagnets (Wishart 2010 Paragraph 0058: “Electrical power is supplied by a suitable power supply, now known or later developed. For a DC power supply a battery is normally utilized. For the AC power supply configuration suitable standard methods and common AC control devices for powering and operating a traditional non-counter-rotating AC motor are appropriately adapted and employed.”; Paragraph 0133: “…the electrical control system includes a rotational timing method for delivering current to the windings that utilizes techniques selected from a group consisting of Hall Effect sensor methods and back EMF methods.”).
(1c), a first means for coupling said first drive shaft to said front wheel (Wishart 2010 Paragraph 0024: “…the outer rotational member powers a first wheel and a second drive output coupled to the inner rotational member powers either the first wheel or a second wheel.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle having a counter-rotating motor of Wishart 2012 to provide a coupling for the first drive shaft and the front wheel as taught by Wishart 2010. Doing so would enable “the outer rotational member to power a first wheel” as recognized by Wishart 2010 (Paragraph 0024).
(1d), a second means for coupling said second drive shaft to said rear wheel (Wishart 2010 Paragraph 0024: “…the outer rotational member powers a first wheel and a second drive output coupled to the inner rotational member powers either the first wheel or a second wheel.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle having a counter-rotating motor of Wishart 2012 to provide a coupling for the second drive shaft and the rear wheel as taught by Wishart 2010. Doing so would enable “a second drive output coupled to the inner rotational member powers either the first wheel or a second wheel” as recognized by Wishart 2010 (Paragraph 0024).
(1e), means for matching said first drive shaft rotational direction with said second drive shaft rotational direction to produce a common rotational direction for said front and rear wheels (Wishart 2010 Paragraph 0099: “Attached to the armature axle is a gear arm that engages a gear mounted to a support member attached to cap. Gear wheel extends from the central portion of the stator and meshes with gear. As armature axle rotates the resulting rotation reverses via gear and rotates gear wheel in the same direction as the stator is rotating, thereby coupling oppositely rotating armature and stator into a common rotational direction.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle having a counter-rotating motor of Wishart 2012 to provide a means for matching the drive shaft rotational directions as taught by Wishart 2010. As such, “The sizes of the various gears may vary to produce desired reduction ratios.” as recognized by Wishart 2010 (Paragraph 0099).
(1g), a power source linked to said CR motor for providing electricity (Wishart 2010 Paragraph 0058: “Electrical power is supplied by a suitable power supply…a DC power supply a battery is normally utilized. For the AC power supply configuration suitable standard methods and common AC control devices for powering and operating a traditional non-counter-rotating AC motor are appropriately adapted and employed.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle having a counter-rotating motor of Wishart 2012 to provide a power source as taught by Wishart 2010. As such, “Electrical power is supplied” as recognized by Wishart 2010 (Paragraph 0058).
Regarding Claim 2, Wishart 2012 teaches that the first means for reversibly stopping the rotation of one of the first and second rotational members while permitting said first and second drive shafts to continue rotating is a brake and a freewheel/clutch assembly (Wishart 2012 Paragraph 0005: “Included in the subject invention is means to brake/stop the rotation of the armature (or stator, if so desired), thereby converting the counter-rotating motor into a traditional motor in which only one element rotates (again, depending on the desired configuration either the outer/stator rotational member or the inner/armature rotational member).”; Paragraph 0049: “Many traditional free-wheel assemblies are acceptable for use with the subject invention. One again, a free-wheel (or overrunning clutch) is a device that disengages the matched stator rotation and armature rotations when the armature axle is slowed and halted, thus permitting the wheel/tire to operate without the influence of the armature axle.”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wishart (US 20120206004 A1) (hereinafter “Wishart 2012”) in view of Wishart (US 20100236849 A1) (hereinafter “Wishart 2010”) and further in view of Kim et al. (US 20150171774 A1) (hereinafter “Kim”). Regarding Claim 3, the combination of Wishart (2012) and Wishart (2010) teaches a vehicle with a CR motor having an automatic stopping means but does not teach power usage minimization. Kim teaches that the first stopping means results from programming in said controller that minimizes the usage of power during the operation of the vehicle (Kim Paragraph 0037: “...using the high-efficiency driving point of only the first motor to minimize power consumption.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle having a counter-rotating motor and stopping means of the combination of Wishart 2012 and Wishart 2010 to provide automatic activation as taught by Kim. As such, “the motor controller [can] respond to a general driving condition such as urban driving” as recognized by Kim (Paragraph 0037).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wishart (US 20120206004 A1) (hereinafter “Wishart 2012”) in view of Wishart (US 20100236849 A1) (hereinafter “Wishart 2010”) and further in view of Bishop (US 20080185201 A1). Regarding Claim 4, the combination of Wishart 2012 and Wishart 2010 teaches a vehicle with a CR motor with drive shafts but does not teach buffering. Bishop teaches a rotational buffering means associated with at least one of said first and second drive shafts, wherein said rotational buffering means absorbs torsional stresses generated by acceleration and deceleration (Bishop Fig. 3, below; Paragraph 0022: “...the system comprises an elastic member capable of being held under torsional stress between two shafts.”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Bishop
It would have been for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle having a counter-rotating motor of the combination of Wishart 2012 and Wishart 2010 to provide a torsion buffer as taught by Bishop. As such, “the degree of force transfer between the shafts, or between each shaft and the elastic member can be controlled. In that way the loading and unloading of the elastic member can be maintained at a usable rate.” as recognized by Bishop (Paragraph 0022).
Regarding Claim 5, the combination of Wishart 2012 and Wishart 2010 teaches a vehicle with a CR motor having drive shaft buffering but does not teach a resilient member. Bishop teaches that the rotational buffering means comprises a resilient member that absorbs said torsional stresses (Bishop Fig. 3, below; Paragraph 0022: “...the system comprises an elastic member capable of being held under torsional stress between two shafts.”).
It would have been for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle having a counter-rotating motor of the combination of Wishart 2012 and Wishart 2010 to provide a torsion buffer as taught by Bishop. As such, “the degree of force transfer between the shafts, or between each shaft and the elastic member can be controlled. In that way the loading and unloading of the elastic member can be maintained at a usable rate.” as recognized by Bishop (Paragraph 0022).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wishart (US 20120206004 A1) (hereinafter “Wishart 2012”) in view of Wishart (US 20100236849 A1) (hereinafter “Wishart 2010”), further in view of Bishop (US 20080185201 A1), and further in view of Martin (US 6401793 B1). Regarding Claim 6, the combination of Wishart 2012, Wishart 2010, and Bishop teaches a vehicle with a CR motor having drive shaft buffering but does not teach a coil spring. Martin teaches that the rotational buffering means comprises a coiled spring member that absorbs said torsional stresses (Martin Fig. 8, below; Martin Paragraph 6: “Coil springs, in a torsion spring configuration, are often used for these mechanisms.”; Paragraph 20: “This action rotates torsion shaft 31 which rotates winding cone 32 which is rigidly attached to spring 33, causing spring 33 to rotate…”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Martin
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle having a counter-rotating motor of the combination of Wishart 2012, Wishart 2010, and Bishop to provide a coil spring as taught by Martin. As such, the spring can “rotate and increase the torsional force and energy stored therein.” as recognized by Martin (Paragraph 20).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wishart (US 20120206004 A1) (hereinafter “Wishart 2012”) in view of Wishart (US 20100236849 A1) (hereinafter “Wishart 2010”) and further in view of Stenvall (EP 2578438 A1). Regarding Claim 7, the combination of Wishart 2012 and Wishart 2010 teaches a vehicle having a counter-rotating motor and a first means for reversibly stopping rotation but does not teach a second stopping means. Stenvall teaches a second stopping means that creates a third vehicle speed range when activated by reversibly stopping the rotation of said first and second rotational members not reversibly stopped by said first stopping means and said first and second drive shaft coupling means contain different gear ratios, wherein said second reversibly stopping means permits said first and second drive shafts to continue rotating and is a brake and a freewheel/clutch assembly (Stenvall Fig. 1, below; Stenvall “Background” Paragraph 1: “Having two driven wheels arranged at a respective side of a vehicle normally makes it a requirement to provide a differential transmission…”; Paragraph 2: “Additionally, vehicle weight to torque ratio and wheel diameter to top speed ratio usually means that at least a single speed two stepped reduction gear is required between the motor and each driven wheel.”; “Description of Embodiments” Paragraph 8: “A first transmission 5 provides an output to a first wheel axle shaft 6 from the rotor 2. A second transmission 7 provides an output to a second wheel axle shaft 8 from the main stator 3.”).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Stenvall
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle having a counter-rotating electric motor of the combination of Wishart 2012 and Wishart 2010 to provide a first and second drive shaft coupling means with different gear ratios as taught by Stenvall. Doing so would “distribute torque equally between the driven wheels.” as recognized by Stenvall (“Background” Paragraph 1).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wishart (US 20120206004 A1) (hereinafter “Wishart 2012”) in view of Wishart (US 20100236849 A1) (hereinafter “Wishart 2010”). Regarding Claim 1, Wishart 2012 teaches the first-fifth, eighth, thirteenth, and fifteenth elements of the claim, hereinafter (8), (8a), (8b), (8bi), (8bii), (8bv), (8f), and (8h) respectively, but does not teach the sixth, seventh, ninth-twelfth, or fourteenth elements, hereinafter (8biii), (8biv), (8bvi), (8c), (8d), (8e), and (8g) respectively. Wishart 2012 teaches
(8), a vehicle that utilizes a counter-rotating (CR) electric motor that automatically switches between a high efficiency CR motor mode of operation at lower vehicle speeds to a less efficiency traditional motor mode of operation at higher vehicle speeds to generate at least a portion of its propulsive force. See rejection for (1), above.
(8a), the vehicle having two front wheels and two rear wheels (Wishart 2012 Paragraph 0023: “A second object of the present invention is to provide a dual-mode counter-rotating electric motor adapted vehicle (e.g., …a quad-cycle; …an electric powered wheelchair; an automobile; a truck… a second rotating member rotates in an opposite second direction about a common central axis and then their opposite rotations are linked to appropriately configured output means to drive one or two wheels on a wheeled vehicle”; Paragraph 0036: “FIG. 3 is a partially expanded view of a second embodiment of the subject motor system in which two wheels are powered in the subject dual-mode fashion by the counter-rotating motor.”).
(8b), a CR motor mounted to the vehicle. See rejection for (1b), above
(8bi), a first rotational member rotating in a first rotational direction about a central axis. See rejection for (1bi), above.
(8bii), a second rotational member rotating in a second rotational direction about said central axis. See rejection for (1bii), above.
(8bv), at least one set of electromagnets associated with one of said first and second rotational members. See rejection for (1bv), above.
(8f), a first means for reversibly stopping the rotation of one of said first and second rotational members while permitting said first and second drive shafts to rotate (Wishart 2012 Abstract: “Disclosed is a counter-rotating electric motor that includes an outer rotational component, an oppositely rotating inner rotational component...; Paragraph 0031: “…comprising the dual-mode counter-rotating-to-traditional electric motor…wherein the inner rotating member rotates in a second direction that is opposite to the first direction, and means for reversibly halting one of the rotational members…”; Paragraph 0029: “…the reversible slowing and halting means comprises a braking assembly associated with one of the first and second force output means, wherein the braking assembly is frequently a disc-braking assembly. The motor is frequently a brushless counter-rotating electric DC/AC motor or a brushless counter-rotating electric DC/AC wheel hub motor.”; Paragraph 0048: “…the armature axle couples with a standard free-wheel assembly that permits the stator/wheel to rotate freely when the armature axle is slowed and halted by pressure to assembly.”).
(8h), a programmable controller in communication with said CR motor and said first reversible stopping means that controls both the speed of the vehicle and said first stopping means to switch between a first operational mode in which both rotational members are rotating for slower vehicle speeds and a second operational mode in which one of said rotational members is stopped by said stopping means, thereby creating a traditional electric motor for higher vehicle speeds, thereby increasing the overall electrical efficiency for operating the vehicle (Wishart 2012 Paragraph 0039: “The subject invention comprises a counter-rotating motor that operates in a dual-mode fashion in which, upon the choice of a user or via suitable programming, the counter-rotating motor, with its oppositely rotating outer and inner rotational members, switches to a traditional motor in which only one rotational member rotates.”; Paragraph 0046: “…when decided by the user (or automatically decided by associated programming) one of the rotational members is slowed and halted, thereby creating a traditional motor.”; Paragraph 0047: “The connector cable may lead to a programmed actuator that is a portion of a controller or separate entity which initiates the armature slowing and halting process under pre-determined circumstances such as vehicle speed, armature rpm value, stator rpm value, relative armature-to-stator rpm value, or other desired standard.”; Paragraph 0047: “The connector cable 25 may lead to a programmed actuator that is a portion of a controller or separate entity which initiates the armature slowing and halting process under pre-determined circumstances such as vehicle speed, armature rpm value, stator rpm value, relative armature-to-stator rpm value, or other desired standard. It is stressed that other equivalent means for halting the armature 135 are considered to be within the realm of this disclosure.”).
As indicated above, Wishart 2012 does not teach (8biii), (8biv), (8bvi), (8c), (8d), (8e), or (8g). Wishart 2010 teaches
(8biii), a first drive shaft attached to and extending from said first rotational member and rotating in said first rotational direction. See rejection for (1biii), above.
(8biv), a second drive shaft attached to and extending from said second rotational member and rotating in said second rotational direction. See rejection for (1biv), above.
(8bvi), electrical input means for powering and controlling said set of electromagnets. See rejection for (1bvi), above
(8c), a first means for coupling said first drive shaft to said front wheels. See rejection for (1c), above.
(8d), a second means for coupling said second drive shaft to said rear wheels. See rejection for (1d), above.
 (8e), means for matching said first drive shaft rotational direction with said second drive shaft rotational direction to produce a common rotational direction for said front and rear wheels. See rejection for (1e), above.
 (8g), a power source linked to said CR motor for providing electricity. See rejection for (1g), above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wishart (US 20120206004 A1) (hereinafter “Wishart 2012”) in view of Wishart (US 20100236849 A1) (hereinafter “Wishart 2010”) and further in view of Kim et al. (US 20150171774 A1) (hereinafter “Kim”). Regarding Claim 9, the combination of Wishart (2012) and Wishart (2010) teaches a vehicle with a CR motor having an automatic stopping means but does not teach power usage minimization. Kim teaches that the first stopping means results from programming in said controller that minimizes the usage of power during the operation of the vehicle. See rejection for Claim 3, above.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wishart (US 20120206004 A1) (hereinafter “Wishart 2012”) in view of Wishart (US 20100236849 A1) (hereinafter “Wishart 2010”) and further in view of Fuechtner (US 20110259657 A1). Regarding Claim 10, the combination of Wishart (2012) and Wishart (2010) teaches a vehicle having counter-rotating motor and drive shafts but does not teach differential gear boxes. Fuechtner teaches that the first means for coupling said first drive shaft to said front wheels comprises a differential gear box and said second means for coupling said second drive shaft to said rear wheels comprises a differential gear box oriented to reverse the rotation of said second shaft to produce a common rotational direction for both front and rear wheels (Fuechtner Figs. 1.3 and 2.3, below; Fuechtner Abstract: “The vehicle has a front and rear axles and at least one drive that comprises an electric machine for driving at least one wheel of one of the axles.”; Paragraph 0008: “The drive, which may only be the electric machine or the hybrid drive, can be arranged in front of or behind the axle assigned to the drive.”; Paragraph 0027: “FIG. 1.1 shows a front axle 1 of a passenger car. The axle 1 has two wheels 2.”; Paragraph 0028: “The respective axle 1 also can be the rear axle of the vehicle.”; Paragraph 0031: “In the embodiment of FIG. 1.3, just one electric machine 3 is provided. The electric machine 3 drives, via a transmission 4, which is embodied as a differential gear…”; Paragraph 0037: “According to the embodiment of FIG. 2.3, the output shaft 6 of the electric machine 3, which at the same time constitutes the output shaft 7 of the internal combustion engine, is connected via the clutch 8 to the transmission 4, which is embodied as a differential gear.”).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Fuechtner

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Fuechtner
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle having a counter-rotating motor of the combination of Wishart 2012 and Wishart 2010 to provide two differentials as taught by Fuechtner. As such, “the axle may be a portal axle oriented in any desired way, depending on the spatial conditions. The portal therefore can be directed up, down, forward or rearward with respect to the orientation of the vehicle or the forward travel direction.” as recognized by Fuechtner (Paragraph 0012).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wishart (US 20120206004 A1) (hereinafter “Wishart 2012”) in view of Wishart (US 20100236849 A1) (hereinafter “Wishart 2010”) and further in view of Bishop (US 20080185201 A1). Regarding Claim 11, the combination of Wishart 2012 and Wishart 2010 teaches a vehicle with a CR motor with drive shafts but does not teach buffering. Bishop teaches a rotational buffering means associated with at least one of said first and second drive shafts, wherein said rotational buffering means absorbs torsional stresses generated by acceleration and deceleration. See rejection for Claim 4, above.
Regarding Claim 12, the combination of Wishart 2012 and Wishart 2010 teaches a vehicle with a CR motor having drive shaft buffering but does not teach a resilient member. Bishop teaches that the rotational buffering means comprises a resilient member that absorbs said torsional stresses. See rejection for Claim 5, above.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wishart (US 20120206004 A1) (hereinafter “Wishart 2012”) in view of Wishart (US 20100236849 A1) (hereinafter “Wishart 2010”), further in view of Bishop (US 20080185201 A1), and further in view of Martin (US 6401793 B1). Regarding Claim 13, the combination of Wishart 2012, Wishart 2010, and Bishop teaches a vehicle with a CR motor having drive shaft buffering but does not teach a coil spring. Martin teaches that the rotational buffering means comprises a coiled spring member that absorbs said torsional stresses. See rejection for Claim 6, above.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wishart (US 20120206004 A1) (hereinafter “Wishart 2012”) in view of Wishart (US 20100236849 A1) (hereinafter “Wishart 2010”) and further in view of Stenvall (EP 2578438 A1). Regarding Claim 14, the combination of Wishart 2012 and Wishart 2010 teaches a vehicle having a counter-rotating motor and a first means for reversibly stopping rotation but does not teach a second stopping means. Stenvall teaches a second stopping means that creates a third vehicle speed range when activated by reversibly stopping the rotation of said first and second rotational members not reversibly stopped by said first stopping means and said first and second drive shaft coupling means contain different gear ratios, wherein said second reversibly stopping means permits said first and second drive shafts to continue rotating and is a brake and a freewheel/clutch assembly. See rejection for Claim 7, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618